IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 4, 2009
                                     No. 08-30866
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

DARRELL SANCHEZ,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 6:07-CR-60012-1




Before SMITH, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*


       Darrell Sanchez pleaded guilty of failing to register under the Sex Offen-
der Registration and Notification Act (“SORNA”) and was sentenced to five

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30866

years’ imprisonment and five years’ supervised release. This court remanded for
resentencing, holding that the district court erred by not considering a proposed
guideline applicable to the offense of conviction that had been promulgated by
the Sentencing Commission. United States v. Sanchez, 527 F.3d 463, 465-66 (5th
Cir. 2008).
      On remand, the district court applied the guideline applicable to violations
of SORNA and determined that Sanchez’s sentencing range was 24-30 months.
The court varied upwardly from that range and imposed the same sentence as
before. Sanchez appeals.
      Following United States v. Booker, 543 U.S. 220 (2005), sentences are re-
viewed for reasonableness in light of the factors in 18 U.S.C. § 3553(a). See Unit-
ed States v. Mares, 402 F.3d 511, 518-19 (5th Cir. 2005). In conducting a reason-
ableness review, we must first determine whether the district court committed
any significant procedural error. Gall v. United States, 128 S. Ct. 586, 597
(2007). If not, we then “consider[s] the substantive reasonableness of the sen-
tence imposed under an abuse-of-discretion standard.” Id. If the sentence is out-
side the guideline range, we “may consider the extent of the deviation, but must
give due deference to the district court’s decision that the § 3553(a) factors, on
a whole, justify the extent of the variance.” Id.
      Sanchez argues that the sentence is unreasonable. He contends that the
district court improperly used its original sentence as the benchmark in deter-
mining his ultimate sentence. He asserts that a variance of 100 percent above
the upper range of the guidelines is not justified.
      Although the district court took note of its previously-imposed sentence,
there is no indication in the record that it improperly used its previous sentence,
as opposed to the guideline range, as a benchmark. Giving due deference to the
district court’s decision, id., the extent of the variance from the applicable guide-
line range is not unreasonable in view of the court’s expressed concern for the
need to promote respect for the law, provide adequate deterrence to criminal con-

                                         2
                                   No. 08-30866

duct, protect the public from further crimes by Sanchez, and provide him with
counseling and drug rehabilitation. See § 3553(a)(2)(A)-(D). Moreover, the dis-
trict court “thoroughly and adequately articulated several § 3553(a) factors that
justified the variance.” United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th
Cir.), cert. denied, 129 S. Ct. 625 (2008).
      The judgment is AFFIRMED.




                                         3